Per Curiam:

All the exceptions to the proceedings ol the county commissioners are now waived, . except that which raises the question on the merits, namely, whether a citizen of this Commonwealth, holding stock in a turnpike company of another State, is liable to be taxed for such stock in this State. The Court are of opinion that Rosseter was liable to be taxed for his turnpike shares, though in a turnpike lying within the limits of another State, and that the decision of the commissioners in this respect cannot be supported. The tax in question was the tax for 1833, and by law, the property taxable, was to be ascertained by the next preceding tax act.* The next preceding tax act was that passed in 1831, and it included in terms “ all bank and insurance stock and shares or property in any incorporated company for a bridge or a turnpike road.” No exception is made of companies in other States, and the Court perceive no reason for raising any by implication. It was supposed that a difference would arise from the consideration, that by the laws of New York, the turnpike company holds the land over which the road is made, in fee, so that a turnpike is real estáte. If it be so, we think it can make no difference. The bene'ficial interest, the valuable property, consists in the franchise and right to receive tolls, and .whether the right of the company in the soil of their road be technically a fee or a perpetual easement, makes no difference.. So in many joint stock companies within the State ; the bulk of the property out of which the profits arise, is real estate, vested in the corporation in fee ; but the shares *574are personal property and are taxed as such to the individual holders.*

Writ of certiorari ordered.


 St. 1785, c. 50, § 8


 This question is settled by the Revised Statutes, in which the property is described as “ stocks in turnpikes, bridges, and ail moneyed corporations whether within or without the State.” Revised Stat. c. 7, s 4.